DETAILED ACTION
The amendment filed on 2/8/21 has been received and considered. By this amendment, Claims 16-19 are amended and Claim 20 is added. No Claims are deleted.
Thus, Claims 1-20 are pending in the application.
Double Patenting
In view of the terminal disclaimer filed on 2/8/21, the double patenting rejections made in the previous Office Action are withdrawn.
Claim Objections
In view of the amendments to Claims 15-19, the previous claim objections are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 2/8/21, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang et al. (PG Pub. 2017/0188894).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi et al. (PG Pub. 2016/0030804) in view of Chang et al. (PG Pub. 2017/0188894).
Regarding Claims 1, 8-9, 14-15, Mizuochi discloses a device for use by a user, the device comprising:
a receiver apparatus (see IMU 10) configured to:
receive a first signal comprising a measure of one or more exercise parameters (see angular velocity and acceleration; par. 220, 222, and 285) of the user at a first time period of an exercise session (see t1; Fig. 3), the first signal being received from one or more sensors (see sensors 12 and 14);
receive a second signal comprising a measure of the one or more exercise parameters of the user at a second time period of the exercise session (see t2 or t3; Fig. 3), the second time period different from the first time period (see par. 285), the second signal being received from the one or more sensors (see sensor 12; par. 220-221); and a processor (see processing unit 20) configured to:
store the first and second signals in a memory (see storage unit 30) associated to the processor;
generate a fatigue signal (see par. 401 and Fig. 15); The examiner considers Applicant’s specification only requires a fatigue signal to be an indication that the runner is fatigued, which is shown by Mizuochi by the objective recognition of a fatigue state. Although the fatigue signal is based on propulsion efficiency, which is determined by comparing exercise parameters of the first signal (before) to the respective exercise parameters of the second signal (after), Mizuochi does not explicitly disclose the fatigue signal is based on a comparison of the angular velocity/acceleration of the first signal to the angular velocity/acceleration of the second signal. Chang discloses using similar exercise parameters (see par. 55) from a first time period compared to a second time period to determine a fatigue signal (see par. 84-85 and Fig. 16). It would have been obvious to one of ordinary skill in the art at the time of the invention to compare angular velocity and acceleration between different time periods to determine fatigue since Chang teaches a number of parameters can be used to indicate fatigue (see par. 72).
Mizuochi further discloses generating an exercise efficiency signal based on a comparison of the measured one or more exercise parameters of the second signal to an a priori exercise parameter threshold (see par. 270 and 342 and Fig. 35); and
causing the exercise efficiency signal and the fatigue signal to be simultaneously displayed on a display device (see Fig. 63 and 67). The examiner considers slow turnover of legs is a fatigue signal because it indicates that the runner is fatigued and thus, slowing down. Again, the Applicant’s own Specification teaches that “a fatigue signal may merely be an indication that runner 102 is fatigued” (see par. 62 of Specification) and Mizuochi teaches showing this indication via changes in propulsion efficiency (see Fig. 35 and par. 401).
Regarding Claims 2 and 17, Mizuochi discloses the fatigue signal is inversely related to the exercise efficiency signal (see “not” causing fatigue; par. 22). 
Regarding Claims 3, 10, and 18, Mizuochi discloses wherein the one or more sensors from which the first signal is received are configured to detect the cadence of the user at the first time (see running pitch; par. 277);
wherein the one or more sensors from which the second signal is received are configured to detect the cadence of the user at the second time (see par. 281); and
wherein the fatigue signal is based on a change in cadence of the user from the first time to the second time (see par. 339).
Regarding Claims 4, 11, 16, and 19, Mizuochi discloses wherein the one or more sensors from which the first signal is received are configured to detect the loft of the first foot of the user at the first time; wherein the one or more sensors from which the second signal is received are configured to detect the loft of the first foot of the user at the second time; and wherein the fatigue signal is based on a change in the loft of the first food of the user from the first time to the second time (see par. 171 and 531).
Regarding Claim 5, Mizuochi discloses the efficiency signal is based on a comparison of the measured one or more exercise parameters of the first signal to a predetermined threshold therefor and/or a comparison of the one or more exercise parameters of the second signal to a predetermined threshold therefor (see par. 644).
Regarding Claims 6 and 13, Mizuochi discloses the fatigue signal is based on a comparison of the measured one or more exercise parameters of the first signal to a predetermined threshold therefor and/or a comparison of the one or more exercise parameters of the second signal to a predetermined threshold therefor (see par. 644).
Regarding Claims 7 and 12, Mizuochi discloses wherein the one or more exercise parameters of the user at the first time period includes at least one of: a heartrate of the user, a cadence of the user, a speed of the user, and a loft of a first foot of the user; and
wherein the one or more exercise parameters of the user at the second time period includes at least one of: the heartrate of the user, the cadence of the user, a speed of the user, and a loft of a first foot of the user (see par. 317, 531, 655).
Regarding Claim 20, Mizuochi does not disclose the sensor is mounted in a shoe. Chang discloses the device can be mounted in a watch (like that of Mizuochi) or a shoe (see par. 31). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the device in a shoe because it is wearable, portable, and can pick up the action of the participant (see par. 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Utter (PG Pub. 2015/0182130) discloses the detection of fatigue (see par. 134).
Ghaffari et al. (PG Pub. 2016/0232807) discloses using an activity tracker for analyzing performance efficiency and fatigue (see par. 208).
Ostman et al. (PG Pub. 2015/0142329) discloses calculating efficiency and fatigue (see par. 87).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NATASHA PATEL/
Examiner, Art Unit 3792          

/Amanda K Hulbert/Primary Examiner, Art Unit 3792